            Case 2:20-cr-00625-JAK Document 17 Filed 02/18/21 Page 1 of 1 Page ID #:47

                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA

                                             CRIMINAL MINUTES - GENERAL




 Case No.          LA CR20-00625 JAK                                                            Date    February 18, 2021


 Present: The Honorable           JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

 Interpreter

          T. Jackson (video)                      Lisa Gonzalez (video)                          Daniel Boyle (video)
                Deputy Clerk                     Court Reporter/Recorder                        Assistant U.S. Attorney



        U.S.A. v. Defendant(s):           Present    Cust.   Bond          Attorneys for Defendants:       Present App. Ret.

Kyle Conley (video)                          X                X        Peter Sebastian (video)                X                   X



 Proceedings:          CHANGE OF PLEA



                   X      Defendant moves to change his plea to an Information.

                   X      Defendant is sworn.

                   X      Defendant enters a new and different plea of GUILTY to Count 1.

                   X      The Court advises the defendant of his Constitutional rights and questions the
                          defendant regarding the plea of GUILTY. The Court finds there is an independent
                          factual basis for the plea and further finds the plea is made freely, intelligently and
                          voluntarily, and with a full understanding of the nature of the charges, the consequences
                          of the plea and of defendant’s Constitutional rights. The Court accepts the plea and
                          orders that the plea be entered.

                   X      The Court refers the defendant to the Probation Office for investigation and a complete
                          report and the matter is continued to June 3, 2021 at 8:30 a.m. for sentencing.
                          Sentencing position papers shall be filed May 20, 2021. Counsel shall contact the clerk
                          if counsel do not intend to file sentencing position papers.

                   X      The Court vacates the pretrial conference and jury trial date for this defendant.

                   X      The Court, with the concurrence of the Government, allows the defendant to remain on
                          bond and advises of the consequences of a violation of terms and conditions or a failure
                          to appear.

                   X      Upon agreement of Defendant and counsel, the hearing is held by videoconference.
                          Defendant, counsel, the Court, and court staff all appear in that manner. Recording or
                          re-broadcasting of the proceedings is strictly prohibited.


                                                                                                               :        41

                                                                     Initials of Deputy Clerk            TJ
cc: USPO


CR-11 (10/08)                                      CRIMINAL MINUTES - GENERAL                                                Page 1 of 1
